Citation Nr: 0424240	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  98-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for nerve 
root compression, L5-S1 for the period prior to September 23, 
2002.

2.  Entitlement to a rating in excess of 60 percent for nerve 
root compression, L5-S1 for the period on and after September 
23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from June 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of this appeal, the VA's rating schedule 
for rating intervertebral disc syndrome (Diagnostic Code 
5293) was amended, effective September 23, 2002. See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  There was additional 
change in rating back disorders effective in September 2003, 
that should also be applied to this criteria.  In view of a 
change of criteria as of that date, the issues have been 
recharacterized on the title page.

The issue of entitlement to a rating in excess of 60 percent 
for nerve root compression, L5-S1 for the period on and after 
September 23, 2002 will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 23, 2002, appellant's 
service-connected nerve root compression L5-S1 was manifested 
subjectively constant pain radiating into the lower 
extremities and manifested objectively by low back pain, 
tenderness, muscle spasms, and moderately severe limitation 
of motion.  Deep tendon reflexes were diminished but present; 
and sensory loss over the lateral aspect of the left foot.  

2.  Pronounced intervertebral disc syndrome was more nearly 
approximated.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the requirements for a rating of 60 percent, but no more, for 
nerve root compression, L5-S1 have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5293 (in effect prior to 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II.

In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the May April 
1998 Statement of the Case (SOC), September 1999, April 2000, 
February 2001, August 2003, March 2004, Supplemental 
Statements of the Case (SSOCs), and associated correspondence 
issued since the appellant filed his claim, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  He was advised that, if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the March 2004 SSOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the March 2004 SSOC.  It thus appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information she had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

Legal Analysis

Historically, a January 1972 rating decision granted the 
veteran service connection for nerve root compression, L5-S1, 
lumbar spine and assigned a 10 percent rating.  An April 1985 
rating decision increased his rating from 10 percent to 20 
percent, effective September 24, 1984.  By that same rating 
decision, a temporary evaluation of 100 percent was assigned 
because of hospitalization over 21 days, effective from 
January 15, 1985 to March 1, 1985, a 10 percent disability 
rating for nerve root compression, L5-S1 thereafter.  

The veteran filed his current claim in November 1996.  A 
December 1997 rating decision increased the disability rating 
for nerve root compression, L5-S1 from 10 to 20 percent 
disabling, and the veteran filed a timely notice of 
disagreement and substantive appeal.  In an August 1999 SSOC, 
the disability rating for nerve root compression, L5-S1 was 
increased to 40 percent disabling, effective November 6, 
1996.  

An April 1997 VA spine examination report reflects that the 
veteran worked as a veteran's representative.  His work was 
sedentary, but due to his low back pain, he loss between 
eight to 12 days per year from work.  Physical examination 
revealed that he was able to walk on his heels without 
difficulty.  He had difficulty walking on the toes of his 
left foot.  Range of motion on flexion was limited to 80 
degrees, extension to 20 degrees, lateral bending to 30 
degrees, bilaterally, and rotation to 70 degrees bilaterally.  
Deep tendon reflexes of the lower extremities were active and 
equal, bilaterally.  The strength of the extensor hallucis 
longus muscle appeared diminished on the left and there was a 
sensory loss to about the lateral aspect of the dorsum of his 
left foot.  He was able to straighten both knees in a sitting 
position without difficulty.  The diagnosis was discogenic 
disease of the lumbosacral spine with nerve root, L5-S1.  X-
rays revealed degenerative disc disease at L2-3 and mild 
facet joint disease at L5-S1.  

VA treatment records dated in 1997 show that the veteran was 
seen with complaints of low back pain and radiculopathy.  
Treatment records dated in 1998 show he was with complaints 
of back pain and radiculopathy.  Treatment records dated from 
June to July 1999 show that he participated in physical 
therapy due to his chronic back pain and lumbar 
radiculopathy.  

A July 1999 VA spine examination report reflects that the 
veteran reported a loss of two to three weeks a year from his 
employment due to inability to bend and had lost three months 
of the current year due to his inability to bend and severe 
pain.  He was ambulatory with the use of a straight cane. 

Physical examination revealed that he was able to walk on his 
heels and toes with a moderate degree of difficulty.  Range 
of motion on flexion was limited to 80 degrees; extension to 
30 degrees, lateral bending to 70 degrees, bilaterally, and 
rotation to 70 degrees, bilaterally.  Pain was present with 
all movements and there was a moderate degree of tenderness 
and spasm detected in the lower left paravertebral muscles of 
the lumbosacral spine.  Deep tendon reflexes of the lower 
extremities were diminished, but equal on each side.  The 
strength of the extensor hallucis longus muscles was adequate 
and equal on each side.  He was able to straighten both knees 
in a sitting position.  There was sensory loss over the 
lateral aspect of the left foot.  The diagnoses were 
posttraumatic degenerative disc disease of the lumbosacral 
spine with L5-S1 radiculopathy and degenerative joint disease 
of the lumbosacral spine.  

VA treatment records dated from July to October 1999 show 
that the veteran was seen with complaints of low back pain. 

A September 1999 magnetic resonance imaging of the 
lumbosacral spine revealed L2-3 mild diffuse disc bulge 
without stenosis.  Signal abnormalities within the L2 
vertebral body suggest degenerative end plate changes 
associated with the anterior and interior end plate of L2.  
L4-5 mild degenerative discongenic changes without stenosis.  
L5-S1 central herniation of the nucleus, pulpous of the 
protrusion type without canal stenosis.  There was 
encroachment upon the inferior foramina, bilaterally, left 
somewhat greater than right.  

An October 1999 electrodiagnostic report reflects nerve 
conduction velocity studies reveal decreased amplitude for 
bilateral peroneal motor and tibial nerves with decreased 
nerve conduction velocity, distally.  Prolonged tibial F wave 
response with absent peroneal F wave response.  H reflex for 
the tibial nerves prolonged bilaterally with no side-to-side 
difference.  EMG survey of the left lower limb and left L4-5-
S1 paraspinals showed no abnormalities.  There was no 
electrodiagnostic evidence for left lumbosacral 
radiculopathy.  There was evidence of peripheral 
polyneuropathy, axonal and demyelinating, predominantly 
motor.  

VA treatment records dated from December 1999 to November 
2000 show that the veteran was seen with complaints of low 
back pain radiating to the lower extremities.  

A May 2003 VA spine examination report reflects that the 
veteran reported difficulties with pain in the low back, 
radiating to the left posterior thigh down to the foot.  The 
pain was continuous made worse by twisting, standing, and 
bending.  The cold weather also increased symptoms.  He 
required chiropractor care every two to three weeks to keep 
him functioning.  He had difficulty with weight bearing the 
left lower extremity due to pain.  He was independent with 
activities of daily living.  He occasionally required the use 
of a cane.  

Physical examination revealed ambulation with a normal 
reciprocal gait.  He was able to walk on his heels with some 
mild difficulty, but unable to toe walk.  There was no 
evidence of paraspinal muscle spasm.  There was no tenderness 
to palpation.  Range of motion on flexion was limited to 70 
degrees; extension to 15 degrees; rotation to 40 degrees, 
bilaterally; and lateral bending to 20 degrees, bilaterally.  
Deep tendon reflexes were 1+ at the knees, but difficult to 
elicit at the ankles.  He had some weakness of the extensor 
hallucis longus muscle on the left along with sensory loss 
over the lateral aspect of the foot.  The diagnoses were 
degenerative disc disease and lumbar stenosis.  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity. Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2003).  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 
4.7 (2003).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively but only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002); Opinion Of The General Counsel 3-2000 (April 10, 
2000).

During the adjudication of the veteran's claim and his 
appeal, the rating criteria for intervertebral disc syndrome 
changed, effective September 23, 2002.  He was notified of 
the then new rating criteria in the August 2003 SSOC.  The RO 
has determined that a higher combined rating for the period 
on and after September 23, 2002 was not warranted on the 
basis of a change in the criteria and continued the 40 
percent disability rating.  

Applying the intervertebral disc syndrome criteria effective 
prior to September 23, 2002, the Board finds that, for the 
period prior to September 22, 2002, the veteran more nearly 
approximates a rating for 60 percent, but no more, under the 
old criteria.  In this case, the Board concludes that there 
is significant disc pathology with neurological findings that 
warrant a 60 percent rating.  The appropriate medical records 
show symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and other 
findings suggestive of neurological pathology.  This, with 
resolution of reasonable doubt, more nearly approximates the 
60 percent rating.  38 C.F.R. § 4.71a. Diagnostic Code 5293 
(in effect prior to September 23, 2002).  This is the maximum 
schedular evaluation under this code and as ankylosis of the 
spine and/or fracture is not shown, there is no basis for a 
higher schedular rating for this time.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  However, it is reiterated 
that the 60 percent evaluation is the maximum evaluation 
assignable under Diagnostic Code 5293 for intervertebral disc 
syndrome.   

Additionally, for the period prior to September 23, 2002, 
assigning separate ratings for the musculoskeletal/orthopedic 
aspects of the lumbar spine/discogenic disease under 
Diagnostic Code 5292 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 60 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to a rating of 60 percent, for nerve root 
compression, L5-S1, for the period prior to September 23, 
2002, is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

With respect to the remaining issue of entitlement to an 
increased rating in excess of 60 percent for nerve root 
compression, L5-S1, for the period on and subsequent to 
September 23, 2002, under the new version of Diagnostic Code 
5293, intervertebral disc syndrome is rated (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  3 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Additionally, there are other 
new criteria under the changes effective in September 2003 
that are also for application.

Although a May 2003 VA orthopedic examination was conducted 
and the back disability was clinically evaluated, the 
examiner did not address the question of whether or not 
appellant's service-connected low back disability results in 
incapacitating episodes.  For the period in question, the 
evidentiary record does not currently include any recent VA 
clinical evidence as to whether or not appellant's service- 
connected low back disability results in incapacitating 
episodes.  Adequate VA examinations, such as neurologic and 
orthopedic examinations, to specifically address this 
question and to determine the current nature and severity of 
the service-connected nerve root compression, L5-S1 are 
deemed warranted for the Board to equitably decide this 
appellate issue, and should therefore be obtained.  

Moreover, the during his May 2003 examination, the veteran 
reported that required chiropractor services every two to 
three weeks in order to keep him functioning.  It does not 
appear that these records have been obtain and associated 
with the claims file.  

Accordingly, this remaining appellate issue is REMANDED to 
the RO for the following:

1.  The RO should with the appellant's 
assistance as needed, obtain any 
treatment records related to the 
veteran's nerve root compression, L5-S1 
since the last SSOC and associate them 
with the claim file.  In particular, the 
private medical records pertinent to 
chiropractor services should be obtained 
and associated with the claims file.  To 
the extent needed, the veteran should 
identify the addresses and approximate 
dates of treatment so that records can be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, that too should be set 
forth in the claims folder.

2.  Thereafter, the RO should arrange 
appropriate VA examinations, such as 
orthopedic and neurologic examinations.  
All indicated tests and studies should be 
performed.  Neurological findings set out 
should include identification of any 
nerve or nerve groups affected.

The examiners should be made aware of the 
applicable diagnostic criteria under the 
old and new versions of Diagnostic Code 
5293 for rating intervertebral disc 
syndrome, set out in 38 C.F.R. § 4.71a, 
and specifically report clinical findings 
that address those rating criteria.

The examiners should review the entire 
claims folder and describe in detail all 
symptoms reasonably attributable to the 
service- connected nerve root 
compression, L5-S1 and their current 
severity.

The examiners should state whether the 
service-connected back disability results 
in any incapacitating episodes; and if 
so, describe them in adequate detail 
(such as nature, duration, frequency, and 
severity thereof).

The examiners should elicit information 
as to precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the service-
connected back disability has upon 
appellant's daily activities.  See DeLuca 
and 38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  
The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected nerve root 
compression should be described in 
adequate detail.

3.  The RO should review any additional 
evidence and readjudicate the remaining 
appellate issue of entitlement to an 
increased rating in excess of 60 percent 
for nerve root compression, L5-S1, for 
the period on and subsequent to September 
23, 2002, with consideration of 
applicable court precedents and statutory 
and regulatory provisions (including, but 
not limited to, the old and new versions 
of VA's Schedule for rating back 
disorders, to the extent applicable).

The supplemental statement of the case 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



